       Case 1:15-cv-00701-FPG-MJR Document 129 Filed 09/15/20 Page 1 of 1




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
------------------------------------------------------------------X
DOUGLAS J. HORN and CINDY HARP-HORN,
                                                                      Civil Action No:
                                   Plaintiffs,                        15-cv-701 FPG/MJR

                          -against-                                   NOTICE OF MOTION

MEDICAL MARIJUANA, INC.,
DIXIE ELIXIRS AND EDIBLES,
RED DICE HOLDINGS, LLC, and
DIXIE BOTANICALS,

                                    Defendants,
-------------------------------------------------------------------X
         PLEASE TAKE NOTICE that pursuant to FRCP 60(b); and upon the Declaration and

Memorandum of Law of counsel dated September 15, 2020, the Affidavit of Kenneth Graham,

Ph.D. and all Exhibits, papers and proceedings herewith and heretofore had herein, Plaintiff will

move this Court before the Hon. Frank P. Geraci, Jr. United States District Judge at the U.S.

Courthouse, 2 Niagara Square Buffalo, New York 14202 for an Order pursuant to F.R.C.P.

60(b)(1), (2) and (6) granting Plaintiff’s Motion for relief from the Court’s Order of November 21,

2019 at Doc #124 and in Limine to allow Plaintiff to offer evidence at trial that the product at issue

was a controlled substance, along with such other and further relief as this Court deems just proper.

        PLEASE TAKE FURTHER NOTICE that pursuant to Local Court Rules, answering/reply

affidavits, if any, are required served to the undersigned within fourteen (14) days.

Dated: New York, New York                            Respectfully Submitted,
       September 15, 2020                            BENJAMIN ♦ HART, P.C.
                                                     Jeffrey Benjamin
                                                     Jeffrey Benjamin, Esq.
                                                     5 Penn Plaza, 23rd Floor
                                                     New York, New York 10001
                                                     (212) 835-1532
                                                     jbenjamin@nyfraudlaw.com
